LETTS, Judge,
concurring specially.
I agree with the majority but think it worth-while to note a further reason why the husband is not entitled to any credit.
Under the intricate and confusing property settlement agreement, specifically Article III thereof, the husband was required to produce a federal tax return no later than April 30 of each year “if the maximum is not paid.” To me this language would require annual attention for any years in which the husband seeks a rebate especially under the prior paragraphs of said article which calculate varying amounts to be paid based on fluctuating income. The husband failed to produce these returns and should not now be heard to complain.